Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure and overcomes all previous rejections together with 1.132.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-2, 5-11 and 19-20 is(are) allowable over the closest prior art: Shin et al. (US 20110257363) in view of Shin et al. (US 20110269935), both listed in IDS and ISR.
As to claims 1-2, 5-11 and 19-20,   ‘363 (abs., claims, examples, 1-27, 29-31, 34-35, 47-52) discloses a process of producing polyphenylene sulfide (PPS) for molded products of films, sheets, or fabrics having iodine directly bonded to the aryl group of the polymer, iodine content of 200-1500 ppm, melting point of 270-285 °C, tensile strength of 600-800 measured by the claimed method, melt viscosity of 200-20k poise measured by the claimed method,
‘363 silent on the claimed hydroxyl terminals. ‘935 (abs., claims, examples, 12-13, 25-26, 42-46) discloses a process of producing PPS with similar reduced iodine content, melt viscosity, and  by adding polymerization inhibitor, such as iodophenol,  to control the molecular weight of PPS.
In the same area of endeavor of producing PPS molded products of films, sheets, or fabrics, ‘935 (abs., claims, examples, 12-13, 25-26, 42-46, ) discloses a process of producing PPS with similar reduced iodine content, melt viscosity, and melting point by adding polymerization inhibitor, such as iodophenol,  to regulate the molecular weight of PPS.
However, as shown in 1.132, the process for making the claimed PAS involves adding iodophenol in the later stage of polymerization, resulting in the claimed hydroxyl group and:

    PNG
    media_image1.png
    111
    687
    media_image1.png
    Greyscale
.
Both Shin’s process would not inherently yield the claimed FTIR properties.
Therefore, claims 1-2, 5-11 and 19-20 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766